



expresslogoa01.jpg [expresslogoa01.jpg]




Matthew Moellering
1 Express Drive
Columbus, OH 43230




Dear Matt:


Congratulations! It is my pleasure to offer you a promotion to President and
Chief Operating Officer. This letter outlines the new details of your
compensation, and supplements and amends your employment agreement dated March
20, 2017. The effective date for the changes outlined in this letter is
September 22, 2019. Your next eligibility for merit review will be Spring 2020.


Position Compensation Summary:
Current
New
Your Base Pay Rate:
Annual: $793,000
Annual: $825,000
Your Annual IC Payout Target: 
IC as a % of your annual salary:
IC dollar amount:


85%
$674,050


90%
$742,500
Your Annual Cash Compensation Target:
$1,467,050
$1,567,500
Your Annual Long-term Incentive Grant:
$1,300,000
$2,000,000
Your Annual Total Direct Compensation at Target:
$2,767,050
$3,567,500



Your new Incentive Compensation participation rate of 90% will begin with the
2019 Fall season. Your annual cash compensation at target will be $1,567,500
(your base salary plus 90% target IC), and your annual cash compensation could
be up to $2,310,000 (your annual salary plus 180% maximum IC). Beginning with
the next annual grant in 2020 your Long-term Incentive Compensation will be
increased to a fair market value of $2,000,000.


If you have any questions, please contact Katie Maurer, Human Resources.


Sincerely,
 
I accept the changes as described above:
 
 
 
Tim Baxter
 
Matthew Moellering
Chief Executive Officer
 
 
Express
 
 






